DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is responsive to the amendments filed on 12/28/2020.
Claims 1-16 are pending.

Response to Amendment

Applicant has amended independent claims 1, 5, 11 and dependent claims 3-4 to include new/old limitations in a form not previously presented necessitating new search and considerations.  
Claim Objections

Claim 5 objected to because of the following informalities:  
-- a single common switch fabric said switch fabrics forming a single common switch fabric-- in claim 5 should be rephrased.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-16 are rejected under 35 U.S.C. 112 (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

The following claim language is not clearly understood:
Claim 1 recites processor native addressing or processor aware addressing scheme. It is unclear what is being referred by processor native addressing and processor aware addressing scheme. 
Claim 1 recites “single plane of disaggregated logical resource”. It is unclear what is being referred as “single plane of disaggregated logical resources”.
Claim 14 recites “physicalization of resource elements through a common physical address space”. It is unclear what is meant by physicalization and physical address space is referring to what kind of address and of what components.
Claims 5 and 11 recites elements of claim 1 and have similar deficiency as claim 1. Therefore, they are rejected for the same rational. Remaining dependent claims are also rejected due to their dependency on the rejected independent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more or integrating into practical application.  

Based upon at least the decision by the United States Supreme Court in Alice Corp. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354 (2014), post-Alice precedential court decisions, and 2019 Revised Patent Subject Matter Eligibility Guidance, claims 1-23 are determined to be directed to an abstract idea.  Examples of abstract ideas include at least Mathematical concepts, Mental process and Certain Methods of organizing human activity.
Step 1: Statutory category? - Yes
	Compute node (claims 1-4: Yes), Server (claims 5-10: Yes) and method (claims 11-16: Yes) 

Step 2A prong 1: Recites a judicial exception? - Yes
	Claim 1 recites “coupling the physical resource elements to each other using a processor native addressing or processor aware addressing scheme but disaggregating the resource elements by type into pools of operationally independent resource element types expressed within a single plane of disaggregated logical resources.” (abstract idea: coupling and disaggregating resource elements - observe/judge/evaluate - merely mental process).

Step 2A prong 2: Integrate judicial exception into practical application? - No


Step 2B: Amount to significantly more than judicial exception? - No
Additional claim elements same as step 2A prong 2

First, claims 1-4 are directed to a computing node, claims 5-10 is directed to a server and claims 11-16 are directed to a method and passes the step 1 (Step 1 - Yes). Thus, the analysis moves to step 2A of the two-prong inquiry of Mayo/Alice two-part framework.
Claim 1 recites “A compute node comprising a plurality of physical resource elements on a physically converged substrate, and a switch fabric in electrical communication with the physical resource elements and coupling the physical resource elements to each other using a processor native addressing or processor aware addressing scheme but disaggregating the resource elements by type into pools of operationally independent resource element types expressed within a single plane of disaggregated logical resources, the switch fabric being also bridged through an external physical network through networking resource elements”. 
The claim elements of “coupling the physical resource elements ….using addressing scheme but disaggregating the resource elements by type… disaggregated logical resources” as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, 

The judicial exception is not integrated into a practical application. In particular, the claim 1 only recites additional claim elements of “A compute node comprising a plurality of physical resource elements on a physically converged substrate”, “a switch fabric in electrical communication with the physical resource elements” and “the switch fabric being also bridged through an external physical network through networking resource elements”. These additional elements recite generic computing component or method and/or technological environment or field of use, that when considered alone or in combination, either fall into insignificant pre/post solution activities or merely tieing the generic components/methods to a particular technological environment or field of use without particularly improving functioning of the computer or technical field/environment. For example, compute node, resource elements, substrate, switch fabric, pool, bridging, networking resource elements are examples of Mayo/Alice two-part framework.

The claim doesn’t include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional claim element of compute node comprising plurality of physical resource elements defined across a physical converged substrate and configuring a switch are pre-solution activity and switch fabric being also bridged through an external physical network through networking resource elements is an example of post-solution activity and are merely linking the abstract idea to a particular technological environment and/or well-known, routine and conventional (specification: Background, cited prior art IDS, PTO-892) and are not sufficient to amount to significantly more than the judicial exception. The claim is not patent eligible.


Independent claims 5 and 11 recites similar claim elements as claim 1 and are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception and additional claim elements neither integrate nor amounts to significantly more, based on similar analysis as above with respect to claim 1.

		Dependent claims 2-4, 6-10 and 12-16 recite claim elements that are either abstract idea or additional claim elements, that individually or in combination, are either generic computing methods/components or insignificant pre-post solution activity and neither integrate into practical application nor amount to significantly more, based on similar analysis as above with respect to claim 1. 
		Therefore, the claim(s) 1-16 are rejected under 35 U.S.C. 101 as being directed to judicial exception without integrating into practical application or significantly more.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa (US Pub. No. 2018/0241723 A1) in view of Mahindru et al. (US Pub. No. 2017/0295108 A1, hereafter Mahindru).
Mahindru was cited in the last office action.

Highlighted claim elements are missing from the respective cited prior art.

As per claim 1, Yoshikawa teaches the invention substantially as claimed including a compute node (fig 1 computer system 50) comprising a plurality of physical resource elements on a physically converged substrate (fig 1 device module 20 interconnection device 21 resource 22 compute module 30 interconnection device 31 resources 32 [0031] [0032]), and a switch fabric in electrical communication with the physical resource elements (fig 1 fabric switch 10 device modules 20 compute module 30) and coupling the physical resource elements to each other (fig 1 10 20 30 [0008] coupling, modules, fabric switch [0089]) using a processor native addressing or processor aware addressing scheme but disaggregating the resource elements by type into pools ([0009] resource-disaggregated computer, pool, plurality of resources, a resource pool is, for example, a graphic accelerator pool composed of a plurality of GPU accelerators ) of operationally independent resource element types expressed within a single plane of disaggregated logical resources ([0010] selects appropriate resources from a plurality of resources the pool, logical connection between the selected resources, forming a computer [0009] resource-disaggregated computer, pool, plurality of resources, a resource pool is, for example, a graphic accelerator pool composed of a plurality of GPU accelerators [0011]), the switch fabric being also bridged through an external physical network through networking resource elements (fig 1 fabric switch 10 [0030] fabric switch, interconnection, Ethernet, PCI express, [0072] data transmitted and received through the fabric switch [0032] resource, network interface card [0018] [0043] transmit/receive data, illegal device, malicious computer - external physical network).
Yoshikawa doesn’t specifically teach coupling using a processor native addressing or processor aware addressing scheme and switch fabric bridged through an external network.

Mahindru, however, teaches coupling using a processor native addressing or processor aware addressing scheme ([0036] processor node, maintains, system memory address SMA space, maps physical memory to the lower SMA, remote memory mapped to higher SMA space [0037] machine address, physical address fig 3 processors 312 MA/PA) and switch fabric bridged through an external network ([0003] switch fabric, external network).

	It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Yoshikawa with the teachings of Mahindru of processor node maintaining memory address space corresponding to the machine/physical address and fabric switch connecting to external network to improve efficiency and allow coupling using a processor native addressing or processor aware addressing scheme and connecting switch fabric to the external network to the method of Yoshikawa as in the instant invention. The combination of cited analogous prior art ( Yoshikawa [0001] Mahindru [0001] [0010]) would have been obvious because applying the addressing scheme and switch fabric connecting to the external network as taught by Mahindru to the known method of Yoshikawa of resource-disaggregated computer to yield predictable result of coupling using a processor native addressing or processor aware addressing scheme and switch fabric bridged through an external network with reasonable expectation of success and is motivated by improved efficiency (Yoshikawa [0013] [0020] Mahindru [0004] [0008]).

As per claim 2, Yoshikawa teaches that said switch fabric is composed of one or more fabric switches aggregated or distributed in one or more of said physical resource elements (fig 1 fabric switch 10 device modules 20 interconnection device 21 resources 22).  

As per claim 3, Yoshikawa taches that said switch fabric is independent of and interface with one or more of said physical resource elements (fig 1 fabric switch 10 device module 20).

As per claim 4, Yoshikawa teaches that said physical resource elements on said physically converged substrate comprise at least a processing element, a storage element, a memory element or a network resource element (fig 1 resource 22 compute module 30 resource - processor, memory, I/O, controller 32 [0032] resource, storage, network, usb, accelerator [0033]).

As per claim 5, Yoshikawa teaches the invention substantially as claimed including a scalable server comprising a plurality of compute nodes (fig 1 computer system 50 compute modules 30), each compute node comprising a plurality of physical resource elements on physically converged substrate (fig 1 compute module 30 resources - processor, memory, I/O controller 32), and a switch fabric coupling the physical resource elements to each other (fig 1 fabric switch 10 compute module 30 device module 20 resources 22 32) using a processor native addressing or processor aware addressing scheme to disaggregate the resource elements by type into pools ([0009] resource-disaggregated computer, pool, plurality of resources, a resource pool is, for example, a graphic accelerator pool composed of a plurality of GPU accelerators) of a plurality of operationally independent resource element types ([0010] selects appropriate resources from a plurality of resources the pool, logical connection between the selected resources, forming a computer [0009] resource-disaggregated computer, pool, plurality of resources, a resource pool is, for example, a graphic accelerator pool composed of a plurality of GPU accelerators [0011]), the switch fabrics of the compute nodes being bridged through networking resources elements of an external or embedded physical network (fig 1 fabric switch 10 [0030] fabric switch, interconnection, Ethernet, PCI express, [0072] data transmitted and received through the fabric switch [0032] resource, network interface card [0018] [0043] transmit/receive data, illegal device, malicious computer - external physical network), a single common switch fabric said switch fabrics forming a single common switch fabric (fig 1 fabric switch 10 computer system 50) which couples said compute nodes to each other (fig 1 compute modules 30 fabric switch 50) and extends the physically converged substrates into a global physical converged substrate (fig 1 fabric switch 10 device/compute modules 20 30 interconnection device 21 31 - acts as local fabric, fabric switch-global within the computer system 50), wherein said pools of operationally independent resource element types of the compute nodes are expressed together within a single plane of disaggregated logical resources ([0010] selects appropriate resources from a plurality of resources the pool, logical connection between the selected resources, forming a computer [0009] resource-disaggregated computer, pool, plurality of resources, a resource pool is, for example, a graphic accelerator pool composed of a plurality of GPU accelerators [0011] [0035] selecting appropriate modules and logically coupling them depending on use, is enable to make the modules operate as an independent computer).
Yoshikawa doesn’t specifically teach using a processor native addressing or processor aware addressing scheme.

Mahindru, however, teaches coupling using a processor native addressing or processor aware addressing scheme ([0036] processor node, maintains, system memory address SMA space, maps physical memory to the lower SMA, remote memory mapped to higher SMA space [0037] machine address, physical address fig 3 processors 312 MA/PA).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Yoshikawa with the teachings of Mahindru of processor node maintaining memory address space corresponding to the machine/physical address to improve efficiency and allow coupling using a processor native addressing or processor aware addressing to the method of Yoshikawa as in the instant invention. The combination of cited analogous prior art (Yoshikawa [0001] Mahindru [0001] [0010]) would have been obvious because applying the addressing scheme as taught by Mahindru to the known method of Yoshikawa of resource-disaggregated computer to yield predictable result of coupling using a processor native addressing or processor aware addressing scheme with reasonable expectation of success and is motivated by improved efficiency (Yoshikawa [0013] [0020] Mahindru [0004] [0008]).


Claim 6 recites scalable server with limitations similar to those of claim 2. Therefore, it is rejected for the same rational.
Claim 7 recites scalable server with limitations similar to those of claim 3. Therefore, it is rejected for the same rational.

As per claim 8, Yoshikawa teaches networking resource elements comprise network resource elements for the compute nodes (fig 1 compute/device module 20 30 interconnection device 31 resources 22 32 [0032]) and an additional fabric switch that operates as a server mounted network resource element to further extend the switch fabrics of the compute nodes in a single common switch fabric (fig 1 fabric switch 10 compute modules 30).  

As per claim 9, Yoshikawa teaches that a plurality of compute nodes are connected to a server mounted network resource element which creates a bridge between the switch fabrics exposed by each network resource element for the compute node to create a single common switch fabric between all compute nodes (fig 1 fabric switch 10 device modules 20 compute modules 30), and further creating a bridge to an external physical network (fig 1 fabric switch 10 [0030] fabric switch, interconnection, Ethernet, PCI express, [0072] data transmitted and received through the fabric switch [0032] resource, network interface card [0018] [0043] transmit/receive data, illegal device, malicious computer - external physical network).  
Mahindru teaches remaining claim elements of switch fabric bridged through an external network ([0003] switch fabric, external network).


As per claim 10, Yoshikawa teaches that said networking resource elements comprise network resource elements for the compute nodes connected directly to an external network (fig 1 device/compute modules 20 resource 22 [0032] resource, network interface card), said fabric switches of the compute nodes being adapted to create a bridge between the switch fabrics exposed by each network resource element for the compute node to create a single common switch fabric between all compute nodes (fig 1 fabric switch 10 interconnection devices 21 computer modules30), and further to create a bridge to an external physical network.  
Mahindru teaches remaining claim elements of nodes connected to an external network (fig 1 computer system 10 communication port 18 communication network 20) and further to create a bridge to an external network ([0003] switch fabric, external network).


Claim 11 recites method of implementing limitations similar to those of claim 5. Therefore, it is rejected for the same rational.

Claim 12 recites elements similar to those of claim 4. Therefore, it is rejected for the same rational.

As per claim 13, Yoshikawa teaches that each disaggregated physical resource element in a pool of disaggregated physical resource elements ([0009] resource-disaggregated computer, pool, plurality of resources, a resource pool is, for example, a graphic accelerator pool composed of a plurality of GPU accelerators) of a operationally independent logical resource element type (fig 1 resource 22 32 processor, memory, I/O controller 32 [0032]) in the disaggregated logical resource plane operates independently of any other disaggregated physical resource element ([0035] by selecting appropriate modules and logically coupling them depending on use, is enable to make the modules operate as an independent computer) so that a plurality of them can be encapsulated ([0035] resource-disaggregated computer system 50 is enable to configure a plurality of computers by using the modules in the pool), one or more instances for each logical resource element type (fig 1 resource 22 32 processor, memory, I/O controller 32 [0032]), by a disaggregated resource element manager to create said computing facility (fig 1 management device 40 configuration management unit 41 [0035] configure plurality of computer [0036]).  

As per claim 15, Yoshikawa teaches that said computing facility is created, dynamically or statically, by virtualization of resource elements over any form of abstracted communication ([0010] logical connection between the selected resources [0035] selecting appropriate modules and logically coupling them depending on use, is enable to make the modules operate as an independent computer [0036]).
Mahindru teaches remaining claim elements of virtualization of resources ([0059] virtualization of resources).

Claims 14, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa in view of Mahindru, as applied to above claims, and further in view of Lesartre et al. (US Pub. No. 2015/0113245 A1, hereafter Lesartre).

Lesartre was cited in the last office action.

As per claim 14, Yoshikawa teaches that said computing facility is created, dynamically or statically, by physicalization of resource elements through a common physical address space ([0035] selecting appropriate modules and logically coupling them depending on use, is enable to make the modules operate as an independent computer [0036]).  
Yoshikawa doesn’t specifically teach physicalization through a common physical address space.
Mahindru, however, teaches a common physical address space ([0038] former processor nodes 402A, receiving processor node 402B, access the same data resident on the supplied address space).

Yoshikawa and Mahindru, in combination, don’t specifically teach physicalization.

Lesartre, however, teaches physicalization ([0012] physicalization).

It would have been obvious to one of ordinary skills in the art before the effective filing date of the invention was made to combine the teachings of Yoshikawa and Mahindru with the teachings of Lesartre of physicalization solution to improve efficiency and allow physicalization of resources using common space to the method of Rose and Mahindru as in the instant invention. 

Claim 16 recites method with limitations similar to those of claims 14 and 15 in combination. Therefore, it is rejected for the same rational.
	
Response to Arguments


The previous objections to the claims have been withdrawn.
The previous objections to the specification have been withdrawn.
The previous objections under 35 USC 112 (f) have been withdrawn.
Some of the Claim 12 previous objections under 35 USC 112 have been withdrawn. However, some are maintained for further explanation/support.
Applicant's arguments with respect to 35 USC 103 rejections filed on 12/28/2020 have been fully considered but they are moot in view of new ground of rejection and without acquiescing to any characterization of the previously cited art by the Applicant and only to advance prosecution.
Applicant's arguments with respect to 35 USC 101 rejections filed on 12/28/2020 have been fully considered but they are not persuasive. Applicant argues the following:
Regarding the rejection under 35 USC 101, the claims have been amended to more directly require a physical computer node with physical elements coupled together.
Further the computer includes fabric switches coupling the physical elements together. This clearly is not an abstract idea and exists only in the physical world.
It is an apparatus in the truest sense of the meaning of that term, and thus a machine or manufacture as required by Section 101.
There is no basis for invoking the judicial exemption test. Indeed, as explained in the paragraphs [0027] to [0030] of the publication of the application:
[0027] The method above defined can adopt and use the most capable of processor devices, along with their physical memory interface capability, to implement the processing element. This element only requires the CPU functionality along with its memory interface, plus at least one link to the global resource switch fabric. This permits a system according to the invention to use the best processors, in a system that do not need costly and market limiting integration of the other system resources. [0028] In addition, since each element of the system can be selected and integrated in different configurations, the solution can address any market with a high return on investment. [0029] Furthermore, since resources are locally attached, then the highest performance and lowest cost can be achieved through integration and resource locality. However, since each compute node also exposes further its share (i.e. everything it can share) to the global resource pool, all resource elements can arbitrate remote access thus creating disaggregated pools of a resource element type. [0030] Finally, since each element can instantiate its physical interfaces anywhere in the global resource substrate, then the capability of any element can be accessed as if that resource was physically attached within the other resource elements. 

Applicant's arguments with respect to 35 USC 101 rejections filed on 12/28/2020 have been fully considered but they are not persuasive.
With respect to point i.) Examiner respectfully indicate that the consideration for “claiming a physical computer node with physical elements coupled together” in determining if the claim is directed to statutory category. Examiner agree with the argument of the Applicant and indicate that claim indeed passes the step 1 of the statutory category requirements of 35 USC 101. However, the 35 USC 101 rejection above is directed to judicial exception and not statutory category.
With respect to point ii.) same as with respect to point i.
With respect to point iii.) same as with respect to point i.
With respect to point iv.) Examiner respectfully indicate that the [0027]-[0029] does show some improvement in some way. None of these improvements has been recited or at least tied to the claim elements to overcome the 35 USC 101 judicial exception. Therefore, 35 USC 101 abstract idea rejection have been maintained.

Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABU ZAR GHAFFARI whose telephone number is (571)270-3799.  The examiner can normally be reached on Monday-Thursday 9:00 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai AN can be reached on 571-272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ABU ZAR GHAFFARI
Primary Examiner
Art Unit 2195



/ABU ZAR GHAFFARI/Primary Examiner, Art Unit 2195